DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, US 20120326901 A1 and 11108404 B1, does not teach nor render obvious a signal-processing circuit that has, in combination with other limitations, a quantity of charge stored on the first capacitor is to be substantially constant during the second phase of operation, wherein a signal value responsive to the input value is to be derived through combination of a first quantity of charge with a second quantity of charge, and wherein the first quantity of charge is responsive to a voltage across the first capacitor and the second quantity of charge is responsive to a voltage across the second capacitor; nor does it have a method for processing a signal in a signal-processing circuit that has, in combination with other limitations, the step of during a second phase of operation wherein a quantity of charge stored on the first capacitor is to be substantially constant, coupling a second capacitor to the amplifier circuit to charge the second capacitor responsive to a potential imperfection of the quantity of charge stored on the first capacitor; and producing a signal value responsive to the input value by combining a first quantity of charge that is responsive to charge stored on the first capacitor with a second quantity of charge that is responsive to charge stored on the second capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.